710 S.E.2d 16 (2011)
James R. GAYNOR
v.
Virginia Faye GAYNOR.
No. 541P10.
Supreme Court of North Carolina.
June 15, 2011.
Jonathan G. Mcgirt, Raleigh, for Gaynor, James R.
David J. Irvine, Jr., Williamston, for Gaynor, Virginia Faye.


*17 ORDER

Upon consideration of the petition filed on the 30th of December 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."